Case 4:17-cr-00087-.JED Document 53 Filed in USDC ND/OK on 10/09/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA,
Plaintiff,

)
)
)
)
vs. ) Case No. 17-CR-87-JED
)
BENJAMIN DON RODEN, )

)

)

Defendant.

JOINT STIPULATIONS FOR NON-JURY TRIAL

The United States of America, by and through R. Trent Shores, United States Attorney
for the Northern District of Oklahoma, and Allen J. Litchfleld, Assistant United States
Attorney, and defendant, Benjamin Don Roden, in person and through counsel, Whitney
Mauldin and Scott Graham, respectfully inform the Court that they have reached the
following stipulations to be entered into at non-jury trial of the case:

l) that on or about July 10, 2017, in the Northern District of Oklahoma, Mr. Roden
did cause destruction of federal property by discharging an explosive device, the pipe bomb,
at the United States Air Force Recruiting Center in Tulsa, Oklahoma, in violation of 18
U.S.C. § 844(f) as reflected in Count 1 of the Indictment;

2) that on or about July 10, 2017, in the Northern District of Oklahoma, Mr. Roden
used an explosive device to commit federal felonies, as the pipe bomb Mr. Roden maliciously
discharged caused damage to federal property, specifically the United States Air Force

Recruiting Center located at 10425 S. 82nd E Avenue, Suite 103, Tulsa, Oklahoma, in

Case 4:17-cr-00087-.]ED Document 53 Filed in USDC ND/OK on 10/09/18 Page 2 of 3

violation of 18 U.S.C. § 844(h) as reflected in Count 2 of the Indictment;

3) that on or about July 10, 2017, Mr. Roden did make, carry, and discharge a
destructive device, i.e., a pipe bomb, during and in relation to a crime ofviolence, that being
a violation of 18 U.S.C. § 844(p), maliciously damaging federal property, by discharging the
pipe bomb at the United States Air Force Recruiting Center located at 10425 S. 82nd E.
Avenue, Suite 103, Tulsa, Oklahoma, in the Northem District of Oklahoma, in violation of
18 U.S.C. § 924(c)(1)(A), as reflected in Count 3 of the Indictment;

4) that on or about July 10, 2017, in the Northem District of Oklahoma, Mr. Roden
did make destructive devices, as that term is defined in 26 U.S.C. §§ 5845(a)(8) and 5 845(f)
that is "pipe bombs," in violation of 18 U.S.C. § 5861(f), 5822 and 5871, as reflected in
Count 4 of the Indictment;

5) that on or about July 10, 2017, in the Northern District of Oklahoma, Mr. Roden
knowingly possessed destructive devices, that is pipe bombs, in violation of 26 U.S.C. §§
5845(a)(8) and 5845 (f). Said devices had not been registered to him in the National Firearms
Registration and Transfer Record, in violation of 26 U.S.C. §§ 5861(d) and 5871 , as reflected
in Count 5 of the Indictment;

6) that on or about July 9, 2017, in the Northern District of Oklahoma, Mr. Roden
williiilly injured and committed depredations against property of the United States Air Force,
a department and agency of the United States and the damage of such property exceeded
$1,000.00, in violation of 18 U.S.C. § 1361, as reflected in Count 6 of the Indictment.

7) The parties stipulate that the government, by Way of the Complaint and Affidavit

Case 4:17-cr-00087-.]ED Document 53 Filed in USDC ND/OK on 10/09/18 Page 3 of 3

for the Complaint, has presented sufficient evidence to establish the factual elements of the
crimes charged in the Indictment. Further, that the Affidavit filed in this case to support the
initial Complaint (Government‘s Exhibit 1) is incorporated by reference to be used to provide
facts, background and context for the Court's use in this proceeding; and

8) The parties further stipulate that Dr. Terese Hall, J.D., Ph.D, ABPP, psychologist,
would testify consistently with her written reports of her evaluations of Mr. Roden. Those
reports are titled Psychological Report. The parties also stipulate to the admission of the
Forensic Evaluation and Forensic Evaluation Addendum for the Court's consideration in

determining the appropriate disposition of the competency hearing and non-jury trial.

Submitted this §§ 1 day of ()ctober, 2018

§:él

Whitney Mauldin, OBA #13882
Scott A. Graham, OBA #19817
Asst. Federal Public Defenders
1 West 3rd Street, Suite 1225
Tulsa, Oklahoma 74103-3532
Cotmselfor Defendant Roden

B.~ /M~'

Benjamin Don Roden
Defendant

 

 

;(1\?6 J.%ci@lfld, oBA #11692
Ass stant United States Attorney
110 West 7th Street, Suite 300
TulSa, Oklahoma 741 19-1013
Counsel for Plaimijj‘

